Citation Nr: 0819975	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-24 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar spine 
with anterolisthesis of L4 on L5 and painful limited motion.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
degenerative joint disease of the lumbar spine with 
anterolisthesis of L4 on L5 and painful limited motion at a 
disability rating of 20 percent and for right lower extremity 
radiculopathy at a disability rating of 10 percent. 

In May 2008, a motion to advance this appeal on the docket, 
due to the appellant's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).


FINDINGS OF FACT

1.  Throughout the entire appeals period, the veteran's 
service-connected degenerative joint disease of the lumbar 
spine with anterolisthesis of L4 on L5 and painful limited 
motion has been manifested by severe limitation of motion of 
the lumbosacral spine.

2.  Radiculopathy of the right lower extremity is manifested 
by pain and incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 40 percent, but no 
higher, for degenerative joint disease of the lumbar spine 
with anterolisthesis of L4 on L5 and painful limited motion 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5293 (2002), 4.71a, Diagnostic Code 
5293 (2003), 4.71a, Diagnostic Code 5243 (2007). 

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 20 percent, but no 
higher, for right lower extremity radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124, 
4.124a, Diagnostic Codes 5243-8520 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this notice in 
September 2006.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded a VA medical examination in September 
2006.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).


Increased rating - back disability

The veteran has contended that his service-connected back 
disability is more severe than his assigned 20 percent 
disability rating suggests and that he is eligible for a 
higher disability rating. 

The veteran's service-connected spine disability is rated 20 
percent disabling under Diagnostic Codes 5293-5243, 
pertaining to Intervertebral Disc Syndrome.  The Board 
observes that the criteria relating to spinal disorders were 
amended several times over the appeals period and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 
26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a (2007)); see also 
VAOPGCPREC 3-2000.  

Prior to September 23, 2002, under Diagnostic Code 5293, 
moderate intervertebral disc syndrome with recurring attacks 
was to be rated 20 percent disabling and severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief was to be rated 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Diagnostic Code 5293, in effect from September 23, 2002 
through September 25, 2003, provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  A 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
and a 40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Note (1) following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided that, 
for purposes of ratings under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  
38 C.F.R. § 4.71a.

Under the current regulations, Diagnostic Codes 5235 to 5243 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.

As noted above, Diagnostic Code 5243 (effective September 26, 
2003) provides that intervertebral disc syndrome is to be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. 
§ 4.25.  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes (effective September 26, 
2003) provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months and a 
40 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

A September 2001 VA examination report showed that the 
veteran complained of pain in his back with radiation to the 
right buttock and paresthesias in the right leg.  The 
examiner noted that the veteran had good heel and toe rising, 
and that his spine was straight.  The veteran's range of 
motion measurements were 60 degrees of flexion, 25 degrees of 
right and left bending and 15 degrees extension.  The veteran 
had negative straight leg rasing tests.  There were no 
weaknesses in the extensor hallucis longus or dorsiflexors of 
the right ankle.  He had decreased sensation in the S1 root 
of the right lower extremity.  There were no motor deficits.  
The diagnosis was degenerative disc disease with arthritis 
and radiculitis of the S1 root of the right lower extremity.  
The examiner observed that there was no weakened movement, 
fatigue or incoordination, but the veteran did have pain on 
motions in his back and attempting to flex which, the 
examiner felt, restricted his back motion by about 20 degrees 
of flexion.  The examiner noted that the fact remained that 
the veteran was extremely obese and that this was restricting 
his functional capacity.  After three flexion tests, his back 
pain showed a slight increase in his range of motion deficit.  
In a September 2001 VA mental disorder examination, the 
examiner did not diagnose a mental disorder, but stated that 
the veteran had lumbar strain, back injured in the military, 
and arthritis in the right lower extremity.

An October 2001 magnetic resonance imaging (MRI) did not 
reveal evidence of any significant canal or foraminal 
compromise. The primary findings appeared to be fairly 
prominent apophyseal joint degenerative changes at L4- L5 and 
less marked at L3-L4 and L5-S1. 

In a June 2003 VA neurological/internal medicine examination 
report shows that the veteran reported having low back pain 
radiating across his buttocks and down his right leg, which 
had persisted for years and with varying intensity and 
duration. He also reported burning and parathsesia in the 
soles of his feet.  Examination of the back revealed a normal 
lordotic curvature with no paraspinal muscle spasm or 
tenderness of these muscles to palpation.  Straight leg 
raising tests were negative bilaterally.  There was no 
weakness in either leg and deep tendon reflexes were 2+ at 
the knees and absent at the ankles.  The veteran reported 
sensory dermatomes, L3, L5 and S1 to be diminished on the 
right side. The diagnosis was likely degenerative disc 
disease and arthritis of the lumbar spine without objective 
clinical evidence of a radiculopathy.

A  June 2003 VA examination of the veteran's spine revealed 
that he had good heel and toe rising and a negative straight 
leg raising test.  He had weakness in the extensors of the 
right ankle and toes.  There was range of motion of the back 
of 50 degrees of flexion and 20 degrees of right and left 
bending.  The examiner noted that there was partly decreased 
sensation in the L4-5 and S1 root distribution on the right.  
No atrophies were noted.  The examiner observed that the 
veteran showed on his MRI that he had a slight posterior disc 
protrusion at L3-4 and L4-5 and had a mildly decreased signal 
at L3-4, in addition to the arthritic changes.  The diagnosis 
was degenerative disc disease of the lumbar spine with 
radiculitis and degenerative arthritis.  The examiner noted 
that the DeLuca provisions did not apply.

A September 2006 VA spine examination report shows that the 
veteran reported sharp pain in his low back which radiated 
down his right leg, with flare-ups that lasted one to two 
days a week.  Medication and rest alleviated the condition.  
The examiner noted that the extent of limitation of motion 
expressed in degrees during flare-ups could not be provided 
without resort to speculation.  The veteran was unable to 
walk more than a few yards and used a cane, walker and 
wheelchair.  Upon examination, the veteran had spasms of the 
right and left thoracis sacrospinalis with guarding, pain 
with motion and tenderness, but no atrophy and weakness.  The 
examiner noted that this was enough to cause an abnormal 
gait.  The veteran's posture was stooped and his gait was 
characterized as waddling.  The veteran gave no history of 
incontinence or urgency, but indicated he had numbness, 
paresthesias, leg or foot weakness and unsteadiness.  His 
motor examination showed active movement against full 
resistance in his lower extremities.  His sensory examination 
showed decreased vibration, pinprick and light touch.  The 
veteran's range of motion was flexion of 70 degrees, with 
additional limitation of motion after repetitive use and pain 
beginning at 45 degrees and extension at 30 degrees, with 
additional limitation of motion after repetitive use and pain 
beginning at 15 degrees.  The veteran's lateral right and 
left flexion measurements were 0 to 30 degrees, with pain 
beginning at 20 degrees and additional limitation of motion 
after repetitive use at 15 degrees.  The veteran's lateral 
right and left rotation measurements were 0 to 30 degrees, 
with pain beginning at 20 degrees and no additional 
limitation of motion after repetitive use.  Lasegue's sign 
was positive on the right.  Imaging studies of the veteran's 
spine revealed that the veteran had anteriolisthesis at L4 
and L5, and mild degenerative changes at L5-S1.  The 
diagnosis was degenerative joint disease of the lumbar spine 
with anteriolisthesis of L4 on L5.  The examiner noted that 
this affected the veteran's activities of daily living in 
that it prevented him from exercising and had a severe effect 
on shopping and a moderate effect on chores and travelling.  

A May 2007 VA examiner's statement reflects his opinion that 
the veteran's chronic low back pain has been getting worse 
and that he had radiculopathy of the right lower extremity to 
the right ankle level producing pain, tingling and numbness.  
The examiner increased his pain medication.  The examiner 
opined that the veteran had significant functional loss 
secondary to severe chronic pain of the lower back and right 
lower extremity.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Based on the evidence of record, the veteran's disability 
does not warrant a higher rating under the criteria for 
intervertebral disc syndrome at any time during the appeals 
period.  There is no evidence that the veteran has severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  While the veteran has received ongoing 
treatment for his back disability, the frequency and duration 
of this treatment does not reflect recurring attacks of 
intervertebral disc syndrome that would be considered severe 
with intermittent relief.  In addition, there is no evidence 
that the veteran has had incapacitating episodes.  The Board 
notes that the veteran reported weekly flare-ups of his back 
condition which last one to two days, but these do not meet 
the definition of an incapacitating episode pursuant to the 
regulations.  Lastly, there is no evidence that the veteran 
has favorable ankylosis of the lumbar spine or that his 
lumbar spine forward flexion has ever been 30 degrees or 
less, even factoring in pain and additional limitation of 
motion upon repetitive use.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002), 4.71a, Diagnostic Code 5293 (2003), 4.71a, 
Diagnostic Code 5243 (2007). 

The Board has considered rating the veteran's lumbar spine 
disability under other Diagnostic Codes, and finds that a 
higher disability rating is warranted.  Diagnostic Code 5292, 
effective prior to September 26, 2003, pertains to limitation 
of motion for the lumbar spine, and provides slight 
limitation of motion of the lumbar spine was to be rated 10 
percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

The Board finds that, resolving doubt in the veteran's favor, 
the symptoms of the veteran's back disability approximates a 
severe limitation of motion of the lumbar spine.  At his 
September 2001 examination, the veteran's range of motion 
measurements were 60 degrees of flexion, 25 degrees of right 
and left bending and 15 degrees extension.  The examiner 
observed that the veteran had pain on motions in his back and 
attempting to flex which restricted his back motion by about 
20 degrees of flexion.  At his June 2003 examination, range 
of motion of the back was 50 degrees of flexion and 20 
degrees of right and left bending. At his September 2006 VA 
examination, the veteran's range of motion was limited, by 
pain or repetitive use, to flexion of 45 degrees, extension 
at 15 degrees, lateral right and left flexion at 15 degrees 
and lateral right and left rotation at 20 degrees.  Finally, 
the May 2007 VA examiner stated the veteran's chronic low 
back pain had caused significant functional loss secondary to 
severe chronic pain of the lower back and right lower 
extremity.  As such, the veteran's symptoms throughout the 
appeals period more nearly approximates the criteria for a 40 
percent disability rating under Diagnostic Code 5292 (2002).

While the veteran's lumbar spine disability picture falls 
within the criteria for a 40 percent rating under Diagnostic 
Code 5292, the preponderance of the evidence is against 
entitlement to a higher disability rating under any of the 
criteria for disabilities of the spine.  The Board notes that 
only a few of the Diagnostic Codes pertaining to spine 
disabilities include a disability rating in excess of 40 
percent.  The veteran has not been shown to have fracture of 
the vertebra, complete bony fixation of the spine, ankylosis 
of the lumbar spine, pronounced intervertebral disc syndrome, 
or incapacitating episodes meeting the definition in the 
regulations.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5293 (2002), 4.71a, Diagnostic Code 5293 (2003), 4.71a, 
Diagnostic Code 5243 (2007).  Moreover, there is not a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 40 percent at this time.  
38 U.S.C.A. § 5107 (West 2002).

In reaching this decision the Board considered whether the 
veteran's service-connected back disability, standing alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's back 
disability, as to render impractical the application of the 
regular schedular standards.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's back disability has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  

Increased rating - right lower extremity radiculopathy

The veteran is service-connected for radiculopathy of his 
right lower extremity at a 10 percent disability rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 
8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Under Diagnostic Code 8520, mild incomplete paralysis 
is rated 10 percent disabling, moderate incomplete paralysis 
is rated 20 percent disabling, moderately severe incomplete 
paralysis is rated 40 percent disabling and severe incomplete 
paralysis, with marked muscular atrophy, is rated 60 percent 
disabling.  Complete paralysis of the sciatic nerve, the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

At his September 2001 examination, the veteran had decreased 
sensation in the S1 root of the right lower extremity with no 
motor deficits.  He was diagnosed with degenerative disc 
disease with arthritis and radiculitis of the S1 root of the 
right lower extremity.  A June 2003 VA examination of the 
veteran's spine revealed that there was partly decreased 
sensation in the L4-5 and S1 root distribution on the right.  
The examiner observed that the veteran had a mildly decreased 
signal at L3-4.  The diagnosis was degenerative disc disease 
of the lumbar spine with radiculitis and degenerative 
arthritis.  A September 2006 VA spine examination report 
shows that the veteran reported sharp pain in his low back 
which radiated down his right leg, with flare-ups that lasted 
one to two days a week.  His sensory examination showed 
decreased vibration, pinprick and light touch.  The May 2007 
VA examiner's statement reflects that the veteran had 
radiculopathy of the right lower extremity to the right ankle 
level producing pain, tingling and numbness. 

The Board finds that, resolving doubt in the veteran's favor, 
the symptoms of the veteran's radiculopathy of his right 
lower extremity warrants a 20 percent disability rating, 
taking into account the pain, tingling and numbness and 
factoring in the provisions of 38 C.F.R. § 4.124.  The 
veteran's right lower extremity radiculopathy has produced 
pain, of typical distribution of the S1 nerve.  As such, the 
Board finds that the veteran's symptoms more nearly 
approximate the criteria for a 20 percent disability rating 
under Diagnostic Code 8520, in light of the provisions of 
38 C.F.R. § 4.124.

In reaching this decision the Board considered whether the 
veteran's service-connected radiculopathy of the right lower 
extremity, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1); Bagwell, supra.  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's radiculopathy of 
the right lower extremity, as to render impractical the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's radiculopathy of the right lower 
extremity has been persistently more severe than the extent 
of disability contemplated under the assigned rating at any 
time during the period of this initial evaluation.  


ORDER

An initial disability rating of 40 for degenerative joint 
disease of the lumbar spine with anterolisthesis of L4 on L5 
and painful limited motion, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.

An initial disability rating of 20 for right lower extremity 
radiculopathy, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


